     6:18-cv-00201-RAW Document 167 Filed in ED/OK on 09/21/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


JUDY LYNN PRINCE,                            )
Administrator of the Estate of               )
WAYNE BOWKER, Deceased,                      )
                                             )
                     Plaintiff,              )
                                             )
v.                                           ) Case No. CIV-18-201-RAW
                                              )
SHERIFF OF CARTER COUNTY,                     )
in his official capacity, et al.,             )
                                              )
                                              )
                                             )
                                             )
                                             )
                                             )
                     Defendants.             )

                                         ORDER

       Before the court is the motion of defendants Danny Renken, Chester Carter and Jesse

McDaniels for summary judgment. In a companion order (incorporated herein by reference),

the court granted the motion for summary judgment of defendant Kimberly Miller based on

qualified immunity. Present movants have also asserted qualified immunity (#137 at pages

14-15 of 30 in CM/ECF pagination).

       A fortiori, the court finds the three movants are also entitled to qualified immunity.

Renken and Carter are deputies, and McDaniels is a sergeant, who were employed in the

Carter County Detention Center (“CCDC”) during the pertinent time. Renken gave Bowker

various prescribed medicines at the designated times during Bowker’s incarceration. At
    6:18-cv-00201-RAW Document 167 Filed in ED/OK on 09/21/20 Page 2 of 3




around 1:02 a.m. on June 30, 2016, Renken had checked on Bowker and Bowker had waved

at Renken. At around 2:09 a.m. on June 30, 2016, Renken saw Bowker lying face down and

Bowker proved unresponsive.

       Defendant Carter worked the 7:00 a.m. to 3:00 p.m. shift, which did not coincide with

Bowker’s prescription medication times. On May 18, 2016, Carter accompanied Bowker to

Mercy Hospital in Ardmore, Oklahoma for treatment of a rash.

        Defendant McDaniels worked on the same shift as Renken and gave Bowker

prescription medication on certain days. McDaniels observed Bowker at around 12:49 a.m.

on June 30, 2016. After Bowker was found unresponsive, McDaniels was called to provide

assistance and began providing chest compressions.

       The three movants had significantly less involvement with Bowker than did Nurse

Miller. The court agrees that “[t]here is no evidence in the record that Renken, Carter and/or

McDaniels knew that Bowker was facing any sort of medical issue that was not being

addressed by Nurse Miller, nor is there any evidence they were aware that Bowker was

experiencing symptoms of cardiomegaly.” (#137 at page 18 of 30). There was no

constitutional violation on the movants’ part.

       As to the second prong of the qualified immunity inquiry, the court also agrees that

“there is no clearly established law that there is a constitutional requirement detention

officers cannot rely on the facility’s medical personnel regarding an inmate’s medical care

and treatment.” (Id. at page 23 of 30). Qualified immunity is appropriate as to all three


                                              2
    6:18-cv-00201-RAW Document 167 Filed in ED/OK on 09/21/20 Page 3 of 3




movants regarding the claim of failing to provide medical care.

       With similar reasoning as employed as to defendant Miller, the court concludes

movants are also entitled to qualified immunity as to the claim of failure to provide humane

treatment.



       It is the order of the court that the motion of the defendants for summary judgment

(#137) is hereby granted.



       IT IS SO ORDERED this 21st day of SEPTEMBER, 2020.




                                             3
